Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SEPARATOR AND METHOD OF MANUFACTURING THE SAME

Examiner: Adam Arciero	SN: 16/358,074	Art Unit: 1727	October 22, 2021 

DETAILED ACTION
Applicant’s response filed on July 26, 2021 has been received.  Claims 1-2, 4-9 and 11-21 are currently pending.  Claims 1, 6, 8 and 12 have been amended.  Claims 3 and 10 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Kim et al. and Kishii et al. on claims 1-3, 7-10 and 13 are withdrawn because Applicant has amended the independent claims.

The claim rejections under 35 USC 103(a) as being unpatentable over Kim et al. and Kishii et al. on claims 4-6, 11-12 and 14-21 are withdrawn because Applicant has amended the independent claims.
Claims 1-2, 4-9, 11-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20180024101 A; as found in IDS dated 03/19/2019) in view of Park et al. (US 2016/0126518 A1; as found in IDS dated July 26, 2021).
As to Claims 1-2, 5-6, 8-9 and 11-13, Kim et al. discloses a separator, comprising a polypropylene matrix with a molecular weight of 200,000-400,000 and having a molecular weight distribution index of 3-7 (Abstract). Kim et al. discloses a method of making a separator comprising, feeding a polypropylene with a molecular weight of 200,000-400,000 and having a molecular weight distribution index of 3-7 and a pore-forming agent (paraffin oil) into an extruder and casting and orienting the same into a sheet; and extracting the pore-forming agent from the sheet to prepare a porous film (Abstract and paragraphs [0042] and [0064]). Kim et al. does not specifically disclose a silane-modified polyolefin crosslinked in the matrix.
However, Park et al. teaches of a separator comprising a crosslinked polyolefin (matrix) having an average molecular weight of 200,000 or more and grafted with trimethoxysilane (Abstract and paragraph [0084]). Park et al. teaches wherein the silane modified polyolefin is used in an amount of 2 parts by weight per 100 parts of the polyolefin and wherein the weight ratio of the polyolefin and the pore forming agent is 35:65 (paragraph [0084]). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the separator of Kim et al. to comprise the claimed amounts of a silane crosslinkable polyethylene (claim 1) and the claimed amounts of the polyolefin, silane modified polyolefin and the pore-forming agent (claim 8) because Park et al. teaches that a separator with improved heat resistance properties is provided (paragraph [0024]). It is the position of the Office that the matrix of modified Kim et al. is 
As to Claim 4, Kim et al. does not specifically teach the claimed content ratio.
However, Park et al. teaches wherein the content ratio of vinylsilane to the polyolefin is 0.1-10 parts by weight per a total of 100 parts by weight (paragraph [0014]). The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the separator of Kim et al. to comprise the claimed content ratio of polyolefin to the silane compound because Park et al. teaches that such a silane compound can crosslink with a polyolefin and be used in a separator with improved heat resistant properties (paragraph [0024]).
As to Claim 7, Kim et al. discloses wherein the separator comprises a tensile strength of 1700-3000 kfg/cm2 (Abstract).
As to Claims 14 and 20, modified Kim et al. does not specifically disclose the claimed cross-linking catalyst.
However, Park et al. teaches of using a crosslinking catalyst that is added to the polyolefin solution prior to extrusion (paragraphs [0041]-[0044]). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kim et al. to comprise a crosslinking catalyst because Park et al. teaches that the crosslinking reaction can be promoted (paragraph [0066]).

As to Claims 16 and 21, Park et al. teaches wherein the amount of catalyst is 0.0001-5 wt% (paragraph [0068]).  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kim et al. to comprise the claimed amount of catalyst because Park et al. teaches that crosslinking is promoted (paragraph [0066]).
As to Claims 17-18, Kim et al. does not specifically disclose performing crosslinking in a bath with a claimed substance.
However, Park et al. teaches of performing crosslinking in a boiling water bath (paragraph [0064]). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of making a method of Kim et al. to comprise the crosslinking in a water bath (reads on continuously crosslinked in the bath) because Park et al. teaches that such a silane compound can crosslink with a polyolefin and be used in a separator with improved heat resistant properties (paragraph [0024]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20180024101 A; as found in IDS dated 03/19/2019) in view of Park et al. (US 2016/0126518 A1; as found in IDS dated July 26, 2021) as applied to claims 1-2, 4-9, 11-18 and 20-21 above and in further view of Kishii et al. (JP 2001176484 A; as found in IDS dated 03/19/2019 and using the machine translation for citation purposes).
As to Claim 19, modified Kim et al. does not specifically disclose the claimed cross-linking temperature.
However, Kishii et al. teaches of a cross-linking temperature that is 80ºC or higher (paragraph [0024]).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the crosslinking temperature of modified Kim et al. to be at least 120 ºC because Kishii et al. teaches that sufficient crosslinking is obtained (paragraph [0024]).  In addition, the courts have held that generally, differences in temperature will not support patentability of subject matter encompassed by the prior art unless there is evidence that such a temperature is critical.  See MPEP 2144.05, II, A. 

Response to Arguments
Applicant's arguments filed Remarks filed July 26, 2021 have been fully considered but they are not persuasive. 
Applicant’s principle arguments are:
a) The prior arts do not teach the claimed continuous and discontinuous phases (claims 1 and 8).


a) The prior arts teach the same structure and method of making as the claimed invention. It is the position of the Office that the matrix of modified Kim et al. is a continuous phase and the silane-modified polyolefin is in a discontinuous phase in the separator given that the materials, molecular weight, molecular weight distribution, amounts and method of making the separator of the prior art and the present invention are the same. See MPEP 2112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727